 1
 2
 3
 4
 5
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   Scott Johnson,                                 )   Case No.: 2:14‐cv‐01497‐MCE‐AC
                                                    )
12            Plaintiff,                            )   [PROPOSED] ORDER ON REQUEST FOR
                                                    )   CONTINUANCE OF DEBTOR EXAMINATION
13     v.                                           )
                                                    )
14   John D. Warren, et al.,                        )   Date:           4/29/20
              Defendants.                           )   Time:          10:00 am
15                                                  )   Courtroom:     26
                                                    )
16                                                  )
                                                    )
17
18                                               ORDER
19          Having read the foregoing request, and good cause appearing, it is hereby ORDERED
20   that the Debtor Examination RE: Enforcement of Judgment of John D. Warren is continued
21   from 1/15/20 to 4/29/20 at 10:00 am in Courtroom 26, 501 “I” Street, Sacramento, CA
22   95814.
23   IT IS SO ORDERED.
24   DATED: January 13, 2020
25
26
27
28


     (Proposed) Order on request to continue Debtor Exam             -1-
